DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 6/7/2022 is acknowledged.
Applicant amended claims 1, 10, 12, 13, and 15.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2022/0013364) (hereafter Chang).
Regarding claim 15, Chang discloses a semiconductor device, comprising: 
a fin-shaped structure 52 (Fig. 1A, paragraph 0016) extending along a first direction (direction from top-left to bottom-right in Fig. 1A) on a substrate 50 (Fig. 1A, paragraph 0016) according to a top view; 
Page 13 of 15a first gate structure (top 72 in Fig. 5A, paragraph 0045) extending along a second direction (direction from bottom-left to top-right in Fig. 5A) adjacent to one side of the fin-shaped structure 52 (Fig. 5A) and not directly (see Fig. 5A, wherein 70 is formed between 72 and 52) on top of the fin-shaped structure 52 (Fig. 5A), wherein a first corner (top corner of top 72 in Fig. 5A) of the first gate structure (top 72 in Fig. 5A) adjacent to the fin-shaped structure 52 (Fig. 5A) comprises a first polymer stop layer (top 66 in Fig. 5A, paragraph 0035; and see Fig. 12C, wherein 66a and 66b are stopping a polymer 96); and 
a second gate (bottom 72 in Fig. 5A, paragraph 0045) structure extending along the second direction adjacent to another side of the fin-shaped structure 52 (Fig. 5A).  
Regarding claim 16, Chang further discloses the semiconductor device of claim 15, wherein a second corner (bottom corner of top 72 in Fig. 5A) of the first gate structure (top 72 in Fig. 5A) adjacent to the fin-shaped structure 52 (Fig. 5A) comprises a second polymer stop layer (second top 66 in Fig. 5A, paragraph 0035).  
Regarding claim 17, Chang further discloses the semiconductor device of claim 15, wherein a third corner (bottom corner of bottom 72 in Fig. 5A) of the second gate structure (bottom 72 in Fig. 5A, paragraph 0045) adjacent to the fin-shaped structure 52 (Fig. 5A) comprises a third polymer stop layer (bottom 66 in Fig. 5A, paragraph 0035).  
Regarding claim 18, Chang further discloses the semiconductor device of claim 15, wherein a fourth corner (bottom corner of bottom 72 in Fig. 5A) of the second gate structure (bottom 72 in Fig. 5A, paragraph 0045) adjacent to the fin-shaped structure 52 (Fig. 5A) comprises a fourth polymer stop layer (bottom 66 in Fig. 5A, paragraph 0035).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 15 above, and further in view of Sun et al. (US 2020/0020567) (hereafter Sun).
Regarding claim 19, Chang discloses the semiconductor device of claim 15, however Chang does not disclose the first polymer stop layer comprises carbon, oxygen, nitrogen, hydrogen, and fluorine.  
Sun discloses the first polymer stop layer 220 (Fig. 2C, paragraph 0037, wherein “first dopant species selected from…fluorine (F)” and “a second t dopant species selected from carbon (C) phosphorous (P), silicon (Si), hydrogen (H), nitrogen (N), oxygen (0), and a combination thereof”) comprises carbon, oxygen, nitrogen, hydrogen, and fluorine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form the first polymer stop layer comprises carbon, oxygen, nitrogen, hydrogen, and fluorine, as taught by Sun, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 15 above, and further in view of Chen et al. (US 2020/0020567) (hereafter Chen).
Regarding claim 20, Chang discloses the semiconductor device of claim 15, however Chang does not disclose an interfacial layer between the first gate structure and the fin-shaped structure.
Chen discloses an interfacial layer 312 (Fig. 2K, paragraph 0026) between the first gate structure (314, 320, 330, and 340 in Fig. 2K) and the fin-shaped structure 220 (Fig. 2K, paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to form an interfacial layer between the first gate structure and the fin-shaped structure, as taught by Chen, in order to provide (Chen, paragraph 0027) a good interface between the semiconductor surface (i.e., the semiconductor fins 208 illustrated in FIG. 2K) and the gate insulator (i.e., the high-k layer 314 illustrated in FIG. 2K) and to suppress the mobility degradation of the channel carrier of the FinFET. 

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Chang et al. (US 2022/0013364), discloses forming a gate material layer 74 (Fig. 5A, paragraph 0045) on the fin-shaped structure 52 (Fig. 5A); and patterning the gate material layer 74 (Fig. 11B) to form a gate structure (74a and 74b in Fig. 12B, paragraph 0063) but fails to disclose patterning the gate material layer to form a gate structure and at the same time forming a polymer stop layer on a top surface and sidewalls of the fin-shaped structure, wherein a top surface of the polymer stop layer is lower than a top surface of the gate structure. Additionally, the prior art does not teach or suggest a method for fabricating a semiconductor device, comprising: patterning the gate material layer to form a gate structure and at the same time forming a polymer stop layer on a top surface and sidewalls of the fin-shaped structure, wherein a top surface of the polymer stop layer is lower than a top surface of the gate structure in combination with other elements of claim 1.
In addition, claim 10 would be allowable because a closest prior art, Chang et al. (US 2022/0013364), discloses a gate structure (74a and 74b in Fig. 19B, paragraph 0060) and a polymer stop layer (66a and 66b in Fig. 19C, paragraph 0060; and see Fig. 12C, wherein 66a and 66b are stopping a polymer 96) but fails to disclose a top surface of the polymer stop layer is lower3Appl. No. 17/088,522 Reply to Office action of March 23, 2022than a top surface of the gate structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising a top surface of the polymer stop layer is lower3Appl. No. 17/088,522 Reply to Office action of March 23, 2022than a top surface of the gate structure in combination with other elements of claim 10.

A closest prior art, Chang et al. (US 2022/0013364), discloses a method for fabricating a semiconductor device, comprising: forming a fin-shaped structure 52 (Fig. 1A, paragraph 0016) on a substrate 50 (Fig. 1A, paragraph 0015); forming a gate material layer 74 (Fig. 5A, paragraph 0045) on the fin-shaped structure 52 (Fig. 5A); and patterning the gate material layer 74 (Fig. 11B) to form a gate structure (74a and 74b in Fig. 12B, paragraph 0063) and forming a polymer stop layer (66a and 66b in Fig. 12C, paragraph 0060; and see Fig. 12C, wherein 66a and 66b are stopping a polymer 96) on a top surface and sidewalls of the fin-shaped structure 52 (Fig. 12C) but fails to teach patterning the gate material layer to form a gate structure and at the same time forming a polymer stop layer on a top surface and sidewalls of the fin-shaped structure, wherein a top surface of the polymer stop layer is lower than a top surface of the gate structure as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Chang et al. (US 2022/0013364), discloses a semiconductor device, comprising: a fin-shaped structure 52 (Fig. 19B, paragraph 0016) on a substrate 50 (Fig. 19B, paragraph 0016); a gate structure (74a and 74b in Fig. 19B, paragraph 0060) on the fin-shaped structure 52 (Fig. 19B); and a polymer stop layer (66a and 66b in Fig. 19C, paragraph 0060; and see Fig. 12C, wherein 66a and 66b are stopping a polymer 96) on a top surface and sidewalls of the fin-shaped structure 52 (Fig. 19C) adjacent to the gate structure (74a and 74b in Fig. 19B) but fails to teach a top surface of the polymer stop layer is lower3Appl. No. 17/088,522 Reply to Office action of March 23, 2022than a top surface of the gate structure as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-14 depend on claim 10.

Response to Arguments
1. 	Applicant's arguments filed 6/7/2022 have been fully considered.
2. 	The applicant argues (REMARKS, Bridging paragraph from page 8 to page 9) that “Chang however fails to disclose that a first gate structure is extending along a second direction adjacent to one side of the fin-shaped structure and not directly on top of the fin-shaped structure, wherein a first corner of the first gate structure adjacent to the fin-shaped structure comprises a first polymer stop layer, as recited in 30the amended claim 15 of the present invention. Instead, the gate structure 74 is clearly extending on top of the fin-shaped structure 52.” However, Chang et al. (US 2022/0013364) disclose a first gate structure (top 72 in Fig. 5A, paragraph 0045) extending along a second direction (direction from bottom-left to top-right in Fig. 5A) adjacent to one side of the fin-shaped structure 52 (Fig. 5A) and not directly (see Fig. 5A, wherein 70 is formed between 72 and 52) on top of the fin-shaped structure 52 (Fig. 5A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813